J-S07008-16



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                          Appellee

                     v.

JEFFREY ALAN GLOSSNER,

                          Appellant                   No. 484 MDA 2015


              Appeal from the Order Entered February 19, 2015
               In the Court of Common Pleas of Clinton County
             Criminal Division at No(s): CP-18-CR-0000028-2011


BEFORE: BOWES, OTT, AND FITZGERALD,* JJ.

MEMORANDUM BY BOWES, J.:                         FILED FEBRUARY 26, 2016

       Jeffrey Alan Glossner appeals from the order entered February 19,

2015, denying his second PCRA petition.       Finding that Appellant’s petition

was untimely, we affirm.

       Appellant was found guilty of involuntary deviate sexual intercourse,

statutory sexual assault, sexual assault, aggravated indecent assault, and

indecent assault. The court sentenced Appellant on February 3, 2012, to an

aggregate term of incarceration of thirteen to thirty years.         We have

previously detailed the underlying facts of this case and need not reiterate

them herein. See Commonwealth v. Glossner, 559 MDA 2012 (Pa.Super.

2012) (unpublished memorandum).


*
    Former Justice specially assigned to the Superior Court.
J-S07008-16



        Appellant timely appealed, and this Court affirmed on August 31,

2012. Appellant did not seek review with the Pennsylvania Supreme Court,

but timely filed his first PCRA petition on January 2, 2013. The PCRA court

appointed counsel and conducted an evidentiary hearing on August 12,

2013. The court denied Appellant’s petition on August 15, 2013. Appellant

timely appealed to his Court. PCRA counsel filed a praecipe to discontinue

the appeal on October 22, 2013.      However, on November 19, 2013, this

Court reinstated Appellant’s appeal and directed counsel to file either a

merits brief or a petition to withdraw and no-merit letter. Thereafter, this

Court affirmed the denial of Appellant’s original PCRA matter on May 6,

2014.

        Appellant filed the underlying PCRA petition on September 5, 2014,

outside the one-year jurisdictional time frame for timely seeking PCRA relief.

The PCRA court appointed counsel on September 9, 2014, and Appellant

filed a pro se amended petition on September 15, 2014. Counsel filed an

amended petition on September 29, 2014.         The Commonwealth filed an

answer on January 27, 2015, and the PCRA court conducted a hearing on

February 19, 2015.      Appellant was the only individual to testify.      He

maintained that his original PCRA attorney was ineffective in failing to meet

with him in person, other than for ten minutes prior to his evidentiary

hearing, and failed to discuss the case with him in any other regard.




                                    -2-
J-S07008-16



      He averred that he desired initial PCRA counsel to raise a claim of trial

counsel ineffectiveness for failing to call his psychologist, Donna Santucci.

Importantly, this Court addressed the Santucci claim in the prior PCRA

appeal and concluded that the issue was meritless. The PCRA court denied

Appellant’s petition on the merits after the conclusion of his evidentiary

hearing on February 19, 2015.         This timely appeal ensued.     Appellant

presents two issues for our review.

      1. Did the Honorable Court commit an error of law and/or abuse
         of discretion by failing to find Defendant’s prior PCRA
         Attorney, Frederick D. Lingle, Esquire, was ineffective
         assistance of counsel?

      2. Did the Honorable Lower Court commit an error of    law and/or
         abuse of discretion by failing to find that the      Defendant
         suffered a prejudice by prior counsel, Frederick     D. Lingle,
         Esquire, withdrawing Defendant’s appeal without      consulting
         Defendant?

Appellant’s brief at 3.

      Preliminarily, we address the timeliness of Appellant’s petition as it

implicates our jurisdiction. Commonwealth v. Taylor, 67 A.3d 1245, 1248

(Pa. 2013). A petitioner has one year from the finality of his judgment of

sentence to file a timely PCRA petition. 42 Pa.C.S. § 9545(b)(1). Judgment

of sentence is final upon the completion of direct review.       42 Pa.C.S. §

9545(b)(3). Since Appellant did not file a petition for allowance of appeal,

his judgment of sentence was final thirty days from this Court’s affirmance

of his judgment of sentence.      This Court affirmed on August 31, 2012.



                                      -3-
J-S07008-16



Appellant therefore had one year from October 1, 2012, to file a timely

petition. Appellant filed the instant petition on September 5, 2014. Thus,

the petition was facially untimely.

         Appellant could only file a timely petition by asserting one of three

timeliness exceptions. Those exceptions include interference by government

officials, newly-discovered facts that were unknown to the petitioner and

which could not have been ascertained with due diligence, or a new

constitutional right held to apply retroactively. 42 Pa.C.S. §§ 9545(b)(1)(i)-

(iii).   Any claim arguing an exception to the time-bar must be filed within

sixty days of the date it could have been first presented.       42 Pa.C.S. §

9545(b)(2). Appellant failed to argue any timeliness exception below or on

appeal. Accordingly, this Court is without jurisdiction.

         Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/26/2016




                                      -4-